Review under certiorari order of the proceedings of the board of supervisors of Schenectady county, in auditing and disallowing the claim made by a deputy sheriff under section 240-a of the County Law, for compensation for injuries received in the performance of his official duty. The board had not elected to make section 240-a apply. Determination confirmed, with fifty dollars costs and disbursements. Hill, P. J., McNamee, Crapser and Bliss, JJ., concur. Rhodes, J.: I concur for confirmation. Upon the record here I do not think the question is before us as to whether the board before making an award must first by general resolution provide for compensation for all deputy sheriffs who may thereafter be injured,[or whether without such general resolution the board may award compensation when a claim therefor is presented. It is sufficient that the board has seen fit to deny petitioner’s claim.